DETAILED ACTION
1.	This Office Action is responsive to claims filed for No. 17/051,623 on November 5, 2021. Please note Claims 1-20 are pending and have been examined. 

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on April 21, 2021 and July 28, 2021 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
4.	Applicant’s election of Species A and Claims 1-9, 12-17, 18 and 19 in the reply filed on November 5, 2021 is acknowledged. Applicant's election with traverse of Species A and Claims 1-9, 12-17, 18 and 19 in the reply filed on November 5, 2021 is acknowledged.  The traversal is on the ground(s) that there should not be an undue burden on examiner. A mere recitation that there should be no undue burden is not a sufficient argument.

5.	Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-6, 9, 12-17, 19 and 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Kawano et al. ( US 2011/0121738 A1 ).

	Kawano teaches in Claim 1:
	A light-emitting circuit ( Figure 2, [0049] discloses a light-emitting device ), comprising N light-emitting layers ( Figure 2, [0050]-[0052] discloses three (read as N=3) light-emitting layers 104, 104a and 104b ) and N+1 electrode layers ( Figure 2, [0050]-[0052] disclose four (N+1) electrode layers, which are identified in Figure 2 as 102, 102a/106, 102b/106a and 106b ), wherein the N light-emitting layers and the N+1 electrode layers are arranged in a laminated manner ( Figure 2 shows the laminated/stacked/overlay manner ), and an nth---- light-emitting layer is provided between an nth electrode layer and an (n+1)th electrode layer ( Figure 2 shows one of the light-emitting layers, such as 104 (n=1/first light-emitting layer) which is between two electrode layers 102 and 102a/106 ); and 
N is an integer greater than 1, and n is a positive integer less than or equal to N. ( As noted above, there are N=3 light-emitting layers and 104 corresponds to n=1 )

	Kawano teaches in Claim 2:
( Figure 2, [0053] discloses 104, 104a and 104b correspond to red, green and blue, respectively, though the colors may be in any order )

	Kawano teaches in Claim 3:
	The light-emitting circuit according to claim 1, wherein N is equal to 3 ( As disclosed in the reasoning of Claim 1, there are three light-emitting layers, as shown in Figure 2 ); 
the first light-emitting layer is a red light-emitting layer, the second light-emitting layer is a green light-emitting layer, and the third light-emitting layer is a blue light-emitting layer ( [0053] discloses that 104 (the first light-emitting layer) is red, 104a is green and 104b is blue ); 
the first light-emitting layer is a red light-emitting layer, the second light-emitting layer is a blue light-emitting layer, and the third light-emitting layer is a green light-emitting layer; 
the first light-emitting layer is a green light-emitting layer, the second light-emitting layer is a red light-emitting layer, and the third light-emitting layer is a blue light-emitting layer; 
the first light-emitting layer is a green light-emitting layer, the second light-emitting layer is a blue light-emitting layer, and the third light-emitting layer is a red light-emitting layer; 
the first light-emitting layer is a blue light-emitting layer, the second light-emitting layer is a green light-emitting layer, and the third light-emitting layer is a red light-emitting layer; 
or the first light-emitting layer is a blue light-emitting layer, the second light-emitting layer is a red light-emitting layer, and the third light-emitting layer is a green light-emitting layer. ( To address the above limitations, examiner would first note the alternative claim language (note the highlighted “or” above). Furthermore, [0053] discloses an express teaching that the colors may be in any order, essentially leading one of ordinary skill in the art to design the ordering in a number of different ways, including any of the above claimed possibilities )

	Kawano teaches in Claim 4:
	The light-emitting circuit according to claim 1, wherein the N light-emitting layers and the N+1 electrode layers are alternately arranged. ( Figure 2 shows the alternating nature of the electrode layers and light-emitting layers )

	Kawano teaches in Claim 5:
	The light-emitting circuit according to claim 4, comprising three light-emitting layers and four electrode layers ( As disclosed in the reasoning of Claim 1, there are three light-emitting layers and four electrode layers ), 
wherein the three light-emitting layers are respectively a first light-emitting layer, a second light-emitting layer and a third light-emitting layer ( Figure 2 shows 104, 104a and 104b as the first, second and third light-emitting layers, respectively ); the four electrode layers are respectively a first electrode layer, a second electrode layer, a third electrode layer and a fourth electrode layer ( Figure 2 shows 102, 102a/106, 102b/106a and 106b as the first, second, third and fourth electrode layers, respectively ); 
wherein the first electrode layer, the first light-emitting layer and the second electrode layer form a first light-emitting sub-circuit for emitting light of a first color ( Figure 2, [0050], [0053] discloses EL1 which shows 102, 104 and 102a/106 and these together provide red ); 
( Figure 2, [0051], [0053] discloses EL2 which shows 102a/106, 104a and 102b/106a and these together provide green ); and 
the third electrode layer, the third light-emitting layer and the fourth electrode layer form a third light-emitting sub-circuit for emitting light of a third color. ( Figure 2, [0052]-[0053] discloses EL3 which shows 102b/106a, 104b and 106b and these together provide blue )

	Kawano teaches in Claim 6:
	An illumining method of a light-emitting circuit applied to the light-emitting circuit according to claim 1, the illumining method of the light-emitting circuit comprising: 
respectively providing corresponding drive voltages for N+1 electrode layers to illumine the light-emitting circuit during a light-emitting stage. ( Figure 3, [0056], [0060]-[0061] discloses applying a voltage/current to the anode to emit light for the light-emitting layer )

	Kawano teaches in Claim 9:
	A drive sub-circuit for supplying a drive voltage to an nth electrode layer in the light-emitting circuit according to claim 1, comprising a voltage selector and M pixel drive sub-circuits, wherein M is a positive integer; the mth pixel drive sub-circuit is used for controlling to output an mth drive voltage to the voltage selector under the control of a gate drive signal input by a corresponding gate line and an mth data voltage on an mth data line; m is a positive integer less than or equal to M; and the voltage selector is used for controlling a drive voltage supplied by one pixel drive sub-circuit or a predetermined drive voltage input by a predetermined drive ( Figures 1 and 3, [0046] disclose a matrix of pixels P which are connected by scanning lines R1, R2, etc, (read as gate lines) as well as data lines D1, D2, etc (read as the claimed data lines). Upon selection, the pixel/light-emitting layer is driven to emit light. Please note Figure 3, [0060]+ for details of the voltage source which provides input for this process )

	Kawano teaches in Claim 12:
	A drive circuit, comprising N drive sub-circuits according to claim 9; 
wherein an nth drive sub-circuit is connected with an nth electrode layer included in a light-emitting circuit for supplying a corresponding drive voltage for the nth electrode layer; and n is a positive integer less than or equal to N, and N is an integer greater than 1. ( Figure 3, [0060]+ disclose the voltage that is applied to the anode/cathode, which in turns causes the light-emitting layer to output a color )

	Kawano teaches in Claim 13:
	The drive circuit according to claim 12, further comprising a voltage supply unit; 
wherein the voltage supply unit is connected with an (N+1)th electrode layer included in the light-emitting circuit for supplying the corresponding drive voltage to the (N+1)th electrode layer. ( Figure 3 shows EL1, EL2, and EL3 and the voltage is applied to each of their respective anode/cathode electrode layers, as disclosed in [0050]+. Specifically, EL3 is associated with 106b, as shown in Figure 2 )


	A display panel, comprising the light-emitting circuit according to claim 1. ( [0009] discloses an active matrix type display apparatus which drives organic EL devices. Note the EL devices which makes up the display panel, as shown in Figure 1 )

	Kawano teaches in Claim 15:
	A display device, comprising the drive circuit according to claim 12. ( [0009] discloses an active matrix type display apparatus which drives organic EL devices. Note the apparatus which houses the EL devices )

	Kawano teaches in Claim 16:
	The display panel according to claim 14, wherein the display panel is an Organic light-emitting Diode (OLED) display panel. ( [0056], [0059], [0124] disclose the organic EL devices have diode characteristics as current flows from the anode to the cathode )

	Kawano teaches in Claim 17:
	The light-emitting circuit according to claim 2, wherein N is equal to 3 ( As disclosed in the reasoning of Claim 1, there are three light-emitting layers, as shown in Figure 2 ); 
the first light-emitting layer is a red light-emitting layer, the second light-emitting layer is a green light-emitting layer, and the third light-emitting layer is a blue light-emitting layer ( [0053] discloses that 104 (the first light-emitting layer) is red, 104a is green and 104b is blue ); 

the first light-emitting layer is a green light-emitting layer, the second light-emitting layer is a red light-emitting layer, and the third light-emitting layer is a blue light-emitting layer; 
the first light-emitting layer is a green light-emitting layer, the second light-emitting layer is a blue light-emitting layer, and the third light-emitting layer is a red light-emitting layer; 
the first light-emitting layer is a blue light-emitting layer, the second light-emitting layer is a green light-emitting layer, and the third light-emitting layer is a red light-emitting layer; 
or the first light-emitting layer is a blue light-emitting layer, the second light-emitting layer is a red light-emitting layer, and the third light-emitting layer is a green light-emitting layer. ( To address the above limitations, examiner would first note the alternative claim language (note the highlighted “or” above). Furthermore, [0053] discloses an express teaching that the colors may be in any order, essentially leading one of ordinary skill in the art to design the ordering in a number of different ways, including any of the above claimed possibilities )

	Kawano teaches in Claim 19:
	A display device, comprising the drive circuit according to claim 13. ( [0009] discloses an active matrix type display apparatus which drives organic EL devices. Note the apparatus which houses the EL devices )

	Kawano teaches in Claim 20:
( Figure 3, [0056] discloses the luminance increases in proportion to the current/voltage. Respectfully, by increasing the voltage from the input source, the current can be increased, resulting in increased luminance )

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano ( US 2011/0121738 A1 ), as applied to Claim 1, further in view of Chen 
( US 2018/0175066 A1 ).

Kawano teaches in Claim 7:
( [0053] discloses the light-emitting layers are red, green and blue, respectively, though the colors may be in any order as well ); but

Kawano does not explicitly teach:
“the illumining method of the light-emitting circuit, during the light-emitting stage, comprising: 
controlling a drive voltage supplied to the first electrode layer to be a first high voltage, controlling the drive voltage supplied to the second electrode layer to be a second high voltage, and controlling the drive voltage supplied to the third electrode layer and the drive voltage supplied to the fourth electrode layer to be a low voltage, so that the light-emitting circuit emits yellow light; 
controlling the drive voltage supplied to the first electrode layer to be a second high voltage, and controlling the drive voltage supplied to the second electrode layer, the drive voltage supplied to the third electrode layer and the drive voltage supplied to the fourth electrode layer to be a low voltage, so that the light-emitting circuit emits red light; 
controlling the drive voltage supplied to the second electrode layer to be a second high voltage, controlling the drive voltage supplied to the first electrode layer, the drive voltage supplied to the third electrode layer and the drive voltage supplied to the fourth electrode layer to be a low voltage, so that the light-emitting circuit emits green light; 

controlling the drive voltage supplied to the first electrode layer and the drive voltage supplied to the third electrode layer to be a second high voltage, and controlling the drive voltage supplied to the second electrode layer and the drive voltage supplied to the fourth electrode layer to be a low voltage, so that the light-emitting circuit emits fuchsia light.”

Please note the emphasis on the emitted colors, such as yellow, fuchsia, etc. To re-iterate, Kawano teaches in Figure 3, [0060]+ of applying voltages to emit light of certain colors. Naturally, each color is associated with a different range of voltages as well. Respectfully, it is a design choice as to the specific voltages which are applied and which color it results in. To emphasize, in the same field of endeavor, color generation in displays, Chen teaches of applying various low and high voltage signals to derive different colors, including red, green, blue and yellow, ( Chen, [0040] ). In general, the color schemes can include white, cyan and magenta (read magenta as similar to fuchsia) as well. Respectfully, one of ordinary skill in the art would be able to realize the voltage levels that are required to derive various colors.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the various color schemes, as taught by Chen, with the motivation that a wide gamut/range of colors can be expressed, ( Chen, [0040] ).


	The illumining method of the light-emitting circuit according to claim 6, wherein the first light-emitting layer is a red light-emitting layer, the second light-emitting layer is a green light-emitting layer, and the third light-emitting layer is a blue light-emitting layer ( [0053] discloses the light-emitting layers are red, green and blue, respectively, though the colors may be in any order as well ); but

Kawano does not explicitly teach:
“the light-emitting stage comprises a plurality of light-emitting sub-stages which are sequentially provided; the light-emitting sub-stage comprises a first light-emitting time period and a second light-emitting time period which are sequentially provided; 
the illumining method of the lighting circuit comprising: 
controlling the drive voltage supplied to the first electrode layer and the drive voltage supplied to the fourth electrode layer to be a low voltage during the light-emitting stage; controlling the drive voltage supplied to the second electrode layer to be a second high voltage and controlling the drive voltage to the third electrode layer to be a low voltage during the first light-emitting time period; controlling the drive voltage supplied to the second electrode layer to be a low voltage and controlling the drive voltage supplied to the third electrode layer to be a second high voltage during the second light-emitting time period so as to control the light-emitting circuit to emit dark green light; or controlling the drive voltage supplied to the fourth electrode layer to be a low voltage during the light-emitting stage; 
controlling the drive voltage supplied to the first electrode layer to be a low voltage, controlling the drive voltage supplied to the second electrode layer to be a second high voltage, white light.”

Please note the emphasis on the emitted colors, such as yellow, fuchsia, etc. To re-iterate, Kawano teaches in Figure 3, [0060]+ of applying voltages to emit light of certain colors. Naturally, each color is associated with a different range of voltages as well. Respectfully, it is a design choice as to the specific voltages which are applied and which color it results in. To emphasize, in the same field of endeavor, color generation in displays, Chen teaches of applying various low and high voltage signals to derive different colors, including red, green, blue, white and yellow, ( Chen, [0040] ). In general, the color schemes can include white, cyan and magenta as well. Respectfully, one of ordinary skill in the art would be able to realize the voltage levels that are required to derive various colors.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the various color schemes, as taught by Chen, with the motivation that a wide gamut/range of colors can be expressed, ( Chen, [0040] ).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621